Case 2:17-cr-00290-RSL Document 79-1 Filed 09/10/21 Page 1 of 4




                Exhibit A
          Case 2:17-cr-00290-RSL Document 79-1 Filed 09/10/21 Page 2 of 4




                                        MR. MUHAMMAD FAHD
                                       REGISTRATION NO. 49627-086
                                       FEDERAL DETENTION CENTER
                                         POST OFFICE BOX 13900
                                        SEATTLE, WA 98198-1090
September 7, 2021

Hon. Robert S. Lasnik
United States District Judge
US District Court for the Western District of Washington
700 Stewart Street
Seattle, WA 98101

                          Re:       US v. Fahd
                                    No. CR 17 – 290 RSL

Dear Judge Lasnik:

My name is Muhammad Fahd. I am a son, a father, a brother, and uncle. I have
gone astray and made many mistakes. I come from a family of honorable,
respected people. No one in my family has ever gone to prison. I am deeply
ashamed to find myself here, before you for sentencing on a very serious criminal
offense. I am ashamed of my actions and the greed that motivated them.

I have let myself and my family down and brought disgrace upon them. I am solely
responsible for my crimes. I do not blame anyone but myself.

I apologize to the company I victimized here, as well as the people I used and
enticed to get involved in this fraud.

I have had a great deal of time to think about what I have done and why I did it. I
see clearly now that I was motivated by greed. I became consumed with the
desire to make more and more money. I am sad to admit the truth: it did not take
me very long to abandon the path of righteousness and to acquire money that
was not mine.

And once I started down the wrong path, I had eyes only for more and more
money. I took such delight in being able to get what I wanted that I no longer
even considered whether what I was doing was right or wrong.


                                                                              Page 1
US v. Fahd, CR 17-290 RSL                Exhibit A
Defendant's Sentencing Memorandum        Defendant's Letter to the Court    Page 1 of 3
          Case 2:17-cr-00290-RSL Document 79-1 Filed 09/10/21 Page 3 of 4




Since I was a child, I was raised in a house full of problems, mostly related to
money, because my father’s business was not doing well. My family had to
relocate to the United States for that very reason, and when we were just
starting to get back on our feet in the US we were deported back to Pakistan.
The constant uncertainty and fear and thoughts that my family would be poor or
homeless haunted me. So, I always ran after the money. And it was not easy,
especially in Pakistan, where there are not many opportunities to make a stable
living. As a result, it was a constant struggle during this part of my life.

My stresses and anxieties increased further when my mother told me that I had
to get married. My family had arranged a marriage for me, and I was suddenly
faced with new concerns about how I could come up with enough money to
support my wife and future family.

When an opportunity arose for me to make fast and easy money, I jumped at the
opportunity. Over time, I became obsessed with the money and any thought that
I was doing wrong disappeared. I did not know it, but I was on a path to self-
destruction. Worse yet my misconduct destroyed the lives of those around me.

In the three years since I was arrested, there are many things that have gone
badly for me. My relationship with my family has been damaged because of the
disgrace I have brought upon them. I lost my wife and son as a result of this
offense as well. My future is uncertain and my anxiety great.

I want the Court to know that my time in prison will serve as a substantial
deterrent to me. Frankly, the time I have spent in custody has been a horrible,
soul-crushing experience. I never want to go back to prison.

Despite my troubles, I see that I have been given blessings as well as burdens to
bear. In the three years I have been incarcerated, I have grown closer to God and
have learned to rely upon his guidance. My time in prison has made me
understand that life and freedom should never be taken for granted. They are
priceless.

I am also thankful that this experience has made me a humble and contrite man.
My incarceration is taken away the sickness of greed and has made me instead
covet a reputation as an honest man. I am sorry for the harm I have caused.




                                                                              Page 2
US v. Fahd, CR 17-290 RSL           Exhibit A
Defendant's Sentencing Memorandum   Defendant's Letter to the Court         Page 2 of 3
          Case 2:17-cr-00290-RSL Document 79-1 Filed 09/10/21 Page 4 of 4




I have been working while in prison. This has shown me the value of hard-earned
money. I know whatever I do will never make up for my misconduct. However, I
want the Court to know that I am trying my best and will continue my quest to
be a better person.

During my time in prison, I have learned a lot of things and met a lot of people
and heard a lot of stories. Living with others in this environment has been a
substantial deterrent to me. The time I have spent inside has been a horrible
experience physically and psychologically. I never want to go back to prison.

I have lost a lot during my time in prison. I lost years with my son, my parents,
and other family members. During this time, my marriage fell apart and I was
divorced. My wife has taken away my son and I feel devastated by this.

When I am done serving my sentence in this case, my plan is to return to Pakistan
and go into business with my family members. My uncle has a courier service in
Pakistan, and he said he will give me a job when I return. My long-term plan is to
go into business with my cousin. He has experience in the clothing industry and
runs a specialty clothing manufacturing company of his own. He and I have
discussed starting a new company when I get back.

When released, I will continue the straight path and not associate with any
criminal activities. I want you to know that I will never again break the law, even
if it seems that doing so might be profitable. I am so sorry for the wrongs that I
have done and for the trouble I have caused in the community. I promise the
Court that I will live within the law for the rest of my days.

Sincerely,




Muhammad Fahd




                                                                               Page 3
US v. Fahd, CR 17-290 RSL           Exhibit A
Defendant's Sentencing Memorandum   Defendant's Letter to the Court          Page 3 of 3
